24 B.R. 554 (1982)
UNITED STATES of America
v.
BURGESS WHOLESALE MFG. OPTICIANS, INC., an Illinois Corporation.
No. 82 C 1507.
United States District Court, N.D. Illinois, E.D.
June 1, 1982.
Robert L. Handros, Dept. of Justice, Washington, D.C., for plaintiff.
Roy R. Moscato, Chicago, Ill., for defendant.
LEIGHTON, District Judge.
This cause is before the court on the appeal of the United States of America from the January 19, 1982 order, 16 B.R. 733, of the Bankruptcy Court overruling the government's objection to the confirmation of a reorganization plan. The Government, a holder of a priority unsecured claim, objected because the plan did not provide for interest on the deferred payment of its allowed tax claims. The government contends that 11 U.S.C. § 1129(a), (c), payment by the debtor of post petition interest on a dischargeable, unsecured tax claim. The Bankruptcy Court, in a well-reasoned and thorough opinion, ruled that it did not. This court after reviewing the parties' submissions and the relevant law agrees. 11 U.S.C. § 502(b)(2), expressly prohibits the allowance of claims for unmatured interest. The cases cited by the Government are inapposite, as they deal with secured creditors under Chapter 13. Accordingly the ruling of the Bankruptcy Court is affirmed.